Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154437                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  BRUCE MILLAR,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                 SC: 154437
                                                                    COA: 326544
                                                                    Lapeer CC: 14-047734-CZ
  CONSTRUCTION CODE AUTHORITY, ELBA
  TOWNSHIP, and CITY OF IMLAY CITY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 4, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the plaintiff’s claim under the Whistleblowers Protection Act was
  barred by the 90-day limitation period set forth in MCL 15.363(1). The parties should
  not submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 19, 2017
           s0516
                                                                              Clerk